Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Pursuant to a preliminary amendment, claims 1-15 are currently pending in the instant application.

Response to Election/Restriction
Applicant's elects with traverse Group I, claims 1, 2, 5-8 and 12-15, drawn to a method for determining the selectivity of a test compound; and the election of Species with traverse as follows: 
Species (A): wherein the test compound comprises one or more chemical substances  (claim 5); 
Species (B): Applicant did not make a species election with respect to claims 4 and 9 (claims 4 and 9); and
Species (C): wherein at least one part obtained in step (b) is further divided into at least two parts, wherein each of the at least two parts is incubated in step (c) with the test compound at different concentrations (claim 6), in the reply filed on November 23, 2022 is acknowledged.  

Response to Traversal 
The traversal is on the grounds that: (a) Schweitzer is characterizing enzyme activity and its assays do not refer to determining the number of cells with a distinguishable phenotype versus the number of cells which exhibit a non-distinguishable phenotype (Applicant Remarks, pg. 8, first full paragraph); (b) the International Preliminary Report on Patentability (IPRP) for PCT/EP2018/054568 did not find a lack of unity between the claims (Applicant Remarks, pg. 8, second full paragraph); and (c) Applicant traverses the Species (A) election because the claimed methods are based, at least in part, around the presence of a test compound acting on a target can affect viability, yet the methods do not require measuring absolute cell numbers, which is true regardless of the test compound (Applicant Remarks, pg. 9, second full paragraph).
Regarding (a) Applicant’s arguments have been fully considered and they are not found persuasive. Applicant’s assertion that Schweitzer does not teach determining the number of cells with a distinguishable phenotype versus the number of cells which exhibit a non-distinguishable phenotype, is not found persuasive. Moreover, the Schweitzer et al. teach a cell based assay, wherein the cell surface is contacted with the appropriate kinase and one or more test molecules and the ability of the test molecules to affect the level of phosphorylation of the identified substrate in the presence or absence of the on-test molecule is determined (interpreting phosphorylation or the level thereof as exhibiting a phenotype in the presence or absence of a test compound); complexes are formed and will remain immobilized, while non-immobilized components are removed; wherein complexes anchored on the surface can be detected including by observing the number of immobilized proteins that have a signal (interpreted as determining the number of cells exhibiting a disguisable phenotype relative to the number of total cells that exhibit the same phenotype in the presence or absence of the test compound) (See; Schweitzer et al. at paragraphs [0203]-[0204]; [0223]; and [0267]). Furthermore, the technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Clarke et al. (US20160312302, published October 27, 2016) (See; below). Thus, restriction is proper.
Regarding (b), Applicant’s assertion that the IPRP did not find a lack of unity between the claims, is not found persuasive. Please note that the international preliminary examination report (IPER) is non-binding on the Elected States (See; MPEP § 1878.01(V)). Moreover, it is noted that the presently pending independent claims in their current form are not within the Published PCT; so therefore, the Written Opinion has had no opinion on the pending claims at all. Thus, the restriction is proper.
Regarding (c), the traversal of the Species (A) election is unclear. However, the Examiner points out that instant claim 2 recites wherein the test compound is a compound that selectively reduces the number of viable cells, or the test compound selectively improves the viability of cells; while claim 5 recites that the test compounds comprise one or more chemical substances. Thus, the species election is proper.

Claims 3, 4 and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 23, 2022.

Claims 2, 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.
The restriction requirement is still deemed proper and is therefore made FINAL.

Therefore, claims 1, 5, 6 and 12-15 are under consideration to which the following grounds of rejection are applicable.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on April 29, 2020; and October 13, 2022 have been considered. Initialed copies of the IDSs accompany this Office Action.

Priority
The present application filed April 28, 2020 is a 35 U.S.C. 371 national stage filing of 
International Application No. PCT/EP2018/079746, filed October 30, 2018; which claims the benefit of European Patent Application EP17199353.8, filed October 31, 2017.

Claim Objection/Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1, 5, 6 and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
	(i)	Claims 6 and 8-13 of copending US Patent Application No. 16/488,196; and
	(ii)	Claims 19-21, 30 and 33-42 of copending US Patent Application No. 15/514,045.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US Patent Application 16/760,222 and the claims of the copending US Patent Applications are directed to a method comprising providing a sample comprising at least two sub-populations of cells; dividing the sample into at least two parts; incubating at least one part; determining the number of cells that  exhibit a distinguishable phenotype; and determining the selectivity.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 5, 6 and 12-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1 is indefinite for the recitation of the term “the selectivity” in line 1. There is insufficient antecedent basis for the term “the selectivity” in the claim.
Claims 1, 14 and 15 are indefinite for the recitation of the term “the number” in claim 1, lines 7 and 8. There is insufficient antecedent basis for the term “the number” in the claim.
Claim 1 is indefinite for the recitation to the term “the same phenotype” in line 9. There is insufficient antecedent basis for the term “the same phenotype” in the claim because claim 1, line 8 recites the term “a distinguishable phenotype”; and line 12 recites the term “the phenotype”. The Examiner suggests that Applicant amend the claim to recite, for example, “the same distinguishable phenotype”.
Claim 1 is indefinite for the recitation to the term “the at least one part” in lines 10 and 11. There is insufficient antecedent basis for the term “the at least one part” in the claim because claim 1, line 5 recites the term “at least one part obtained in (b)”.
Claim 1 is indefinite for the recitation to the term “the phenotype” in lines 12, 15 and 18. There is insufficient antecedent basis for the term “the phenotype” in the claim because claim 1, line 8 recites the term “a distinguishable phenotype”; and line 9 recites the term “the same phenotype”.
Claim 1 is indefinite for the recitation to the term “the at least one subpopulation referred to in (d)” in line 13. There is insufficient antecedent basis for the term “the at least one subpopulation referred to in (d)” in the claim because claim 1, line 7 recites the term “one of the at least two sub-populations”.
	Claim 1 is indefinite for the recitation of the term “dividing (i) through (ii)” in lines 14 and 15 because it is unclear what the term means and/or what is being divided (e.g., test compounds, cells, numbers of cells, populations, etc.); and/or how (i) is divided through (ii). Moreover, claim 1(d)(i) recites “at least one part incubated in the presence of the test compound”; and claim 1(d)(ii) recites “in the at least one part incubated in the absence of the test compound” so it is unclear if parts of (d)(i) are divided through pats of (d)(ii) (ii). Furthermore, it is wholly unclear how such dividing determines test compound selectivity for inhibiting or reducing the phenotype and, thus, the metes and bounds of the claim cannot be determined.
	Claim 1 is indefinite for the recitation of the term “selectively inhibits or reduces the phenotype referred to in (d) if it is less than 1” in lines 16-17 because it is completely unclear how an unidentified phenotype is inhibited or reduced by dividing (i) through (ii), how a number less than 1 is indicates an inhibition or reduction if the phenotype is, for example, color, ionization pattern, shape, amount of cytoplasm, number of cellular components, etc. and, thus, the metes and bounds of the claim cannot be determined.
Claim 5 is indefinite for the use of parentheses to comments on or qualify part of the claim limitation such as, for example, “test compound(s)” in line 1; and “comprise(s)” in line 2. It is unclear whether the limitations in parentheses are meant to be limitations in the claims or whether they are only suggestions, examples of a preferred embodiment, or a synonym. Accordingly, the metes and bounds of the claim are not clear. 
Claim 6 is indefinite for the recitation of the term “selectivity/value” in line 5 because it is unclear what value is being determined, and whether the “selectivity/value” refers to the number of cells in claim 1; is the determined selectivity obtained in claim 1(e), or whether the term refers to a different “selectivity/value” that is obtained by some other method and, thus, the metes and bounds of the claim cannot be determined.
Claim 6 is indefinite for the recitation of the term “the final selectivity/value” in line 7. There is insufficient antecedent basis for the term “the final selectivity/value” in the claim because claim 6, line 5 recites the term “a selectivity/value”; and lines 5-6 recites the term “an average selectivity/value”. Moreover, it is unclear how the “selectivity/value” is different from the “selectivity” determined in instant claim 1 and, thus, the metes and bounds of the claim cannot be determined.
Claims 12 and 13 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	 Claims 1, 5, 6 and 12-15 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Clarke et al. (US Patent Application Publication No. US20160312302, published October 27, 2016).
Regarding claims 1, 12 and 15, Clarke et al. teach methods for the diagnosis and prognosis of disease by analyzing expression of a set of genes obtained from single cell analysis, such that classification allows optimization of treatment, and determination of whether to proceed with a specific therapy, and how to optimize dose, choice of treatment, and the like, wherein single cell analysis also provides for the identification and development of therapies which target mutations and/or pathways in disease-state cells (Abstract). Clarke et al. teach that early disease diagnosis is of central importance to halting disease progression, and reducing morbidity, such that analysis of a patient samples to identify gene expression patterns provides the basis for more specific, rational disease therapy that can result in diminished adverse side effects relative to conventional therapies; and can provide a basis of therapeutics, diagnostics, prognostics, and/or thermometric; as well as, avoiding unnecessary therapies (paragraph [0006]). Clarke et al. teach analyzing a heterogeneous tumor biopsy from a subject, comprising: randomly partitioning cells from the biopsy into discrete locations; performing transcriptome analysis on at least 50 genes of the individually partitioned cells; and using transcriptome data to identify one or more characteristic of the tumor (interpreted as a phenotype), wherein a characteristic identified can be the presence, absence, or number of cancer cells; the presence, absence or number of stern cells, early progenitor cells, initial differentiated progenitor cells, late differentiated progenitor cells, or mature cells; the effectiveness of a therapeutic agent in eliminating one or more of the cells; and/or the activity of a signaling pathway, for example, a pathway specific to a cancer stem cell, a differentiated cancer cell, a mature cancer cell, or combination thereof; and the method can further comprise the step of using the characteristic to diagnose a subject with cancer or a cancer stage (interpreted as providing a sample; at least two sub-populations of cells divided into two parts; determining the number of cells exhibiting a phenotype in the presence or absence of a test compound; and determining selectivity by dividing (i) through (ii), claim 1) (paragraph [0013]). Clarke et al. teach that nucleic acids can be up-regulated or down-regulated as compared to another population or sub-population, a particular nucleic acid of known expression level, or a standard expression level; alternately, when analyzing the expression of multiple genes, a heatmap can be created by subtracting the mean and dividing by the standard deviation for each gene independently and numerical values are assigned based on the degree of deviation from the mean; for example, values of +/-1 can represent 2.5-3 standard deviations from the mean, wherein such analyses can be further refined, such that genes in the "+/-3” range can be used to cluster different types of populations (e.g., cancer is given the value "+3” and normal tissue is given the value “-3’ so that a clustering algorithm can discern between them), such that an upregulated gene can be a “+” value (interpreted as determining selectivity; dividing (i) through (ii); and interpreting upregulation or down-regulation as inhibits if less than 1, or induces if greater than 1; a tissue sample; and comprising at least 1% cancer cells and/or at least 1% of non-cancer cells, claims 1 and 3) (paragraph [0065]). Clarke et al. teach that a greater percentage of cancer stem cells (CSC) is indicative of the potential for continued self- renewal of cells with the cancer phenotype, such that the quantitation of CSC in a patient sample can be compared to a positive and/or negative reference sample such as a patient sample including a blood sample, a remission patient sample, etc., wherein the quantitation of CSC is performed during the course of treatment, where the number of cancer cells and the percentage of such cells that are CSC are quantitated before, during, and as follow-up to a course of therapy, wherein therapy targeted to cancer stem cells results in a decrease in the total number, and/or percentage of CSC in a patient sample (interpreted as at least 1% of cancerous or non-cancerous cells, claim 6) (paragraph [0085], lines 10-22). Clarke et al. teach that once a sample is obtained, it can be used directly, frozen, or maintained in appropriate culture medium for short periods of time, wherein various media can be employed to maintain cells (interpreted as culturing tissue cells, claim 13) (paragraph [0089], lines 1-4). Clarke et al. teach that any isolated cell population described herein or produced by the methods described herein can be freshly isolated, cultured, genetically altered, and the like, wherein the cells can be environmentally induced variants of clonal cultures: e.g., split into independent cultures and grown under distinct conditions, for example with or without drugs; in the presence or absence of cytokines or combinations thereof, such that the manner in which cells respond to an agent (e.g., a peptide, siRNA. Small molecule, etc.) including a pharmacologic agent, including the timing of responses, is an important reflection of the physiologic state of the cell (interpreted as culturing tissue cells; and encompassing a non-adherent cell monolayer, claim 13) (paragraph [0114], lines 12-23). Clarke et al. teach that agents are screened for biological activity by adding the agent to at least one and usually a plurality of cell samples, usually in conjunction with cells lacking the agent, such that the change in parameters in response to the agent is measured, and the result evaluated by comparison to reference cultures including in the presence and absence of the agent, obtained with other agents, etc. (interpreting agents as the presence or absence of a test compound; and determining the number of cells that exhibit a phenotype; dividing (i) through (ii); and inhibits or induces the phenotype, claim 1) (paragraph [0122]). Clarke et al. teach in Example 10 that isolated single cells are lysed and the lysates are divided into two portions, wherein the first portion is subjected to single-cell gene expression analysis by real-time PCR as described in Example 1, using a selection of genes which allow for distinguishing between HSCs and non-HSCs, either by level or presence of expression (e.g., CD34+, CD19-, CD17-), such that after identifying HSCs within the population lysates from the single cells identified as being HSCs are pooled (interpreted as providing a sample comprising two sub-populations of cells in a total population; dividing the sample into two part; determining the number of cells exhibiting a distinguishable phenotype by expression level; and determining selectivity, claim 1) (paragraph [0186]). Clarke et al. teach in Example 11 the selection of candidate therapeutic agents is performed, wherein target cells such as colon cancer stem cells and colon cancer cells (differentiated) are isolated and analyzed at the single cell level as described; and target cells are separated from a biopsy specimen using markers specific for the target cells (e.g., FACS separation using target-cell-specific antibodies and/or fluorescent labeling of target-cell specific nucleic acids) previously identified (interpreting stem cells and cancer cells, target cells and non-target cells in a biopsy specimen as providing a sample comprising two sub-populations of cells, claim 1) (paragraph [0188]). Clarke et al. teach that target cells are separated into addressable positions comprising a single cell, and the isolated cells are then exposed to a library of candidate therapeutic agents (e.g., antibodies, toxin-conjugated antibodies, small molecules), cells are then collected and analyzed for gene expression patterns and/or cell viability, wherein successful candidate therapeutic agents can be those which target the cells for death or, alternately, candidate therapeutic agents can alter expression of genes known to be mis-regulated (e.g., up- or down-regulated) compared to expression patterns from non-disease state cells, such that exposure of a target cell to a candidate therapeutic agent can result in alteration of nucleic acid expression patterns which more closely resemble the patterns of normal (i.e., non-disease-state) cells, wherein candidate therapeutic agents which show promise in killing or altering target cells are then exposed to normal cells to determine their potential use as a therapeutic agent (e.g., if the candidate agent kills target cells and normal cells, it can be excluded as a possibly useful agent) (interpreting exposure to a library of candidate agents as incubating the cells in the presence or absence of a test compound; determining the number of cells that exhibit a distinguishable phenotype relative to the total population such as by expression pattern; determining selectivity; inhibits or induces the phenotype; and normal cells as viable cells including non-fragmented nuclei, claims 1 and 15) (paragraph [0189]). Clarke et al. teach that an obtained expression profile can be compared to a single reference/control profile to obtain information regarding the phenotype of the cell/ tissue being assayed; or the obtained expression profile can be compared to two or more different reference/control profiles to obtain more in-depth information regarding the phenotype of the assayed cell/tissue (paragraph [0056]).
Regarding claim 5, Clarke et al. teach that candidate agents of interest for screening include known and unknown compounds that encompass numerous chemical classes, primarily organic molecules including: (i) complex biological agents; (ii) organic molecules comprising functional groups necessary for structural interactions; (iii) biomolecules including peptides; polynucleotides, saccharides, fatty acids, steroids, purines, pyrimidines, derivatives, structural analogs or combinations thereof; (iv) compounds that have known functions (e.g., relief of oxidative stress; but can act through an unknown mechanism or act on an unknown target; (v) pharmacologically active drugs; (vi) genetically active molecules; (vii) chemotherapeutic agents, hormones or hormone antagonists, etc.; (viii) all of the classes of molecules described above including samples of unknown content, such as complex mixtures of naturally occurring compounds derived from natural sources such as plants, fungi, bacteria, protists or animals (interpreting test compounds to comprise one or more chemical substances, claim 5) (paragraphs [0116]-[0118]).
Regarding claim 6, Clarke et al. teach that the plurality of assays can be run in parallel with different agent concentrations to obtain a differential response to the various concentrations, such that, as known in the art, determining the effective concentration of an agent typically uses a range of concentrations resulting from 1:10, or other log scale, dilutions, wherein the concentrations can be further refined with a second series of dilutions; and that, typically, one of these concentrations serves as a negative control, such as at zero concentration or below the level of detection of the agent or at or below the concentration of agent that does not give a detectable change in the phenotype (interpreted as incubating the sub-populations with different concentrations of the test compound; and repeating, claim 6) (paragraph [0125]).
Regarding claim 14, Clarke et al. teach that the cells are isolated into distinct positions for analysis, the cells can be sorted with a microfluidic sorter by flow cytometry, microscopy, etc., wherein the integrated cell sorter can incorporate various microfluidic functionalities including pumps, dampers, switch valves etc. including fluorescence activated cell sorters (FACS) (interpreted as automated microscopy, claim 14) (paragraphs [0046]; and [0091]). Clarke et al. teach a single cell analysis device (SCAD) that is modular and can perform the integrated, fully automated steps of: digestion of the tissue; separation of live cells from the debris; staining; and sorting (interpreted as automated microscopy, claim 14) (paragraph [0050]). Clarke et al. teach the measurement of fluorescent labels including by immunoassay techniques such as radio-immunoassay (RIA) or enzyme-linked immunosorbance assay (ELISA) (paragraph [0127], lines 1-4 and 9-12).
Clarke et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale 
supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1, 5, 6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. (US Patent Application Publication No. US20160312302, published October 27, 2016) in view of Ingram et al. (US Patent Application Publication No. 20140093953, published April 3, 2014) as evidenced by Lovitt et al. (Biology, 2014, 3, 345-367).
Regarding claims 1, 12, 13 (in part) and 15, Clarke et al. teach methods for the diagnosis and prognosis of disease by analyzing expression of a set of genes obtained from single cell analysis, such that classification allows optimization of treatment, and determination of whether to proceed with a specific therapy, and how to optimize dose, choice of treatment, and the like, wherein single cell analysis also provides for the identification and development of therapies which target mutations and/or pathways in disease-state cells (Abstract). Clarke et al. teach that early disease diagnosis is of central importance to halting disease progression, and reducing morbidity, such that analysis of a patient samples to identify gene expression patterns provides the basis for more specific, rational disease therapy that can result in diminished adverse side effects relative to conventional therapies; and can provide a basis of therapeutics, diagnostics, prognostics, and/or thermometric; as well as, avoiding unnecessary therapies (paragraph [0006]). Clarke et al. teach analyzing a heterogeneous tumor biopsy from a subject, comprising: randomly partitioning cells from the biopsy into discrete locations; performing transcriptome analysis on at least 50 genes of the individually partitioned cells; and using transcriptome data to identify one or more characteristic of the tumor (interpreted as a phenotype), wherein a characteristic identified can be the presence, absence, or number of cancer cells; the presence, absence or number of stern cells, early progenitor cells, initial differentiated progenitor cells, late differentiated progenitor cells, or mature cells; the effectiveness of a therapeutic agent in eliminating one or more of the cells; and/or the activity of a signaling pathway, for example, a pathway specific to a cancer stem cell, a differentiated cancer cell, a mature cancer cell, or combination thereof; and the method can further comprise the step of using the characteristic to diagnose a subject with cancer or a cancer stage (interpreted as providing a sample; at least two sub-populations of cells divided into two parts; determining the number of cells exhibiting a phenotype in the presence or absence of a test compound; and determining selectivity by dividing (i) through (ii), claim 1) (paragraph [0013]). Clarke et al. teach that nucleic acids can be up-regulated or down-regulated as compared to another population or sub-population, a particular nucleic acid of known expression level, or a standard expression level; alternately, when analyzing the expression of multiple genes, a heatmap can be created by subtracting the mean and dividing by the standard deviation for each gene independently and numerical values are assigned based on the degree of deviation from the mean; for example, values of +/-1 can represent 2.5-3 standard deviations from the mean, wherein such analyses can be further refined, such that genes in the "+/-3” range can be used to cluster different types of populations (e.g., cancer is given the value "+3” and normal tissue is given the value “-3’ so that a clustering algorithm can discern between them), such that an upregulated gene can be a “+” value (interpreted as determining selectivity; dividing (i) through (ii); and interpreting upregulation or down-regulation as inhibits if less than 1, or induces if greater than 1; a tissue sample; and comprising at least 1% cancer cells and/or at least 1% of non-cancer cells, claims 1 and 3) (paragraph [0065]). Clarke et al. teach that a greater percentage of cancer stem cells (CSC) is indicative of the potential for continued self- renewal of cells with the cancer phenotype, such that the quantitation of CSC in a patient sample can be compared to a positive and/or negative reference sample such as a patient sample including a blood sample, a remission patient sample, etc., wherein the quantitation of CSC is performed during the course of treatment, where the number of cancer cells and the percentage of such cells that are CSC are quantitated before, during, and as follow-up to a course of therapy, wherein therapy targeted to cancer stem cells results in a decrease in the total number, and/or percentage of CSC in a patient sample (interpreted as at least 1% of cancerous or non-cancerous cells, claim 6) (paragraph [0085], lines 10-22). Clarke et al. teach that once a sample is obtained, it can be used directly, frozen, or maintained in appropriate culture medium for short periods of time, wherein various media can be employed to maintain cells (interpreted as culturing tissue cells, claim 13) (paragraph [0089], lines 1-4). Clarke et al. teach that any isolated cell population described herein or produced by the methods described herein can be freshly isolated, cultured, genetically altered, and the like, wherein the cells can be environmentally induced variants of clonal cultures: e.g., split into independent cultures and grown under distinct conditions, for example with or without drugs; in the presence or absence of cytokines or combinations thereof, such that the manner in which cells respond to an agent (e.g., a peptide, siRNA. Small molecule, etc.) including a pharmacologic agent, including the timing of responses, is an important reflection of the physiologic state of the cell (interpreted as culturing tissue cells; and encompassing a non-adherent cell monolayer, claim 13) (paragraph [0114], lines 12-23). Clarke et al. teach that agents are screened for biological activity by adding the agent to at least one and usually a plurality of cell samples, usually in conjunction with cells lacking the agent, such that the change in parameters in response to the agent is measured, and the result evaluated by comparison to reference cultures including in the presence and absence of the agent, obtained with other agents, etc. (interpreting agents as the presence or absence of a test compound; and determining the number of cells that exhibit a phenotype; dividing (i) through (ii); and inhibits or induces the phenotype, claim 1) (paragraph [0122]). Clarke et al. teach in Example 10 that isolated single cells are lysed and the lysates are divided into two portions, wherein the first portion is subjected to single-cell gene expression analysis by real-time PCR as described in Example 1, using a selection of genes which allow for distinguishing between HSCs and non-HSCs, either by level or presence of expression (e.g., CD34+, CD19-, CD17-), such that after identifying HSCs within the population lysates from the single cells identified as being HSCs are pooled (interpreted as providing a sample comprising two sub-populations of cells in a total population; dividing the sample into two part; determining the number of cells exhibiting a distinguishable phenotype by expression level; and determining selectivity, claim 1) (paragraph [0186]). Clarke et al. teach in Example 11 the selection of candidate therapeutic agents is performed, wherein target cells such as colon cancer stem cells and colon cancer cells (differentiated) are isolated and analyzed at the single cell level as described; and target cells are separated from a biopsy specimen using markers specific for the target cells (e.g., FACS separation using target-cell-specific antibodies and/or fluorescent labeling of target-cell specific nucleic acids) previously identified (interpreting stem cells and cancer cells, target cells and non-target cells in a biopsy specimen as providing a sample comprising two sub-populations of cells, claim 1) (paragraph [0188]). Clarke et al. teach that target cells are separated into addressable positions comprising a single cell, and the isolated cells are then exposed to a library of candidate therapeutic agents (e.g., antibodies, toxin-conjugated antibodies, small molecules), cells are then collected and analyzed for gene expression patterns and/or cell viability, wherein successful candidate therapeutic agents can be those which target the cells for death or, alternately, candidate therapeutic agents can alter expression of genes known to be mis-regulated (e.g., up- or down-regulated) compared to expression patterns from non-disease state cells, such that exposure of a target cell to a candidate therapeutic agent can result in alteration of nucleic acid expression patterns which more closely resemble the patterns of normal (i.e., non-disease-state) cells, wherein candidate therapeutic agents which show promise in killing or altering target cells are then exposed to normal cells to determine their potential use as a therapeutic agent (e.g., if the candidate agent kills target cells and normal cells, it can be excluded as a possibly useful agent) (interpreting exposure to a library of candidate agents as incubating the cells in the presence or absence of a test compound; determining the number of cells that exhibit a distinguishable phenotype relative to the total population such as by expression pattern; determining selectivity; inhibits or induces the phenotype; and normal cells as viable cells including non-fragmented nuclei, claims 1 and 15) (paragraph [0189]). Clarke et al. teach that an obtained expression profile can be compared to a single reference/control profile to obtain information regarding the phenotype of the cell/ tissue being assayed; or the obtained expression profile can be compared to two or more different reference/control profiles to obtain more in-depth information regarding the phenotype of the assayed cell/tissue (paragraph [0056]).
Regarding claim 5, Clarke et al. teach that candidate agents of interest for screening include known and unknown compounds that encompass numerous chemical classes, primarily organic molecules including: (i) complex biological agents; (ii) organic molecules comprising functional groups necessary for structural interactions; (iii) biomolecules including peptides; polynucleotides, saccharides, fatty acids, steroids, purines, pyrimidines, derivatives, structural analogs or combinations thereof; (iv) compounds that have known functions (e.g., relief of oxidative stress; but can act through an unknown mechanism or act on an unknown target; (v) pharmacologically active drugs; (vi) genetically active molecules; (vii) chemotherapeutic agents, hormones or hormone antagonists, etc.; (viii) all of the classes of molecules described above including samples of unknown content, such as complex mixtures of naturally occurring compounds derived from natural sources such as plants, fungi, bacteria, protists or animals (interpreting test compounds to comprise one or more chemical substances, claim 5) (paragraphs [0116]-[0118]).
Regarding claim 6, Clarke et al. teach that the plurality of assays can be run in parallel with different agent concentrations to obtain a differential response to the various concentrations, such that, as known in the art, determining the effective concentration of an agent typically uses a range of concentrations resulting from 1:10, or other log scale, dilutions, wherein the concentrations can be further refined with a second series of dilutions; and that, typically, one of these concentrations serves as a negative control, such as at zero concentration or below the level of detection of the agent or at or below the concentration of agent that does not give a detectable change in the phenotype (interpreted as incubating the sub-populations with different concentrations of the test compound; and repeating, claim 6) (paragraph [0125]). 
Regarding claim 14, Clarke et al. teach that the cells are isolated into distinct positions for analysis, the cells can be sorted with a microfluidic sorter by flow cytometry, microscopy, etc., wherein the integrated cell sorter can incorporate various microfluidic functionalities including pumps, dampers, switch valves etc. including fluorescence activated cell sorters (FACS) (interpreted as automated microscopy, claim 14) (paragraphs [0046]; and [0091]). Clarke et al. teach a single cell analysis device (SCAD) that is modular and can perform the integrated, fully automated steps of: digestion of the tissue; separation of live cells from the debris; staining; and sorting (interpreted as automated microscopy, claim 14) (paragraph [0050]). Clarke et al. teach the measurement of fluorescent labels including by immunoassay techniques such as radio-immunoassay (RIA) or enzyme-linked immunosorbance assay (ELISA) (paragraph [0127], lines 1-4 and 9-12).
Clarke et al. do not specifically exemplify a non-adherent cell monolayer (instant claim 13, in part).
Regarding claim 13 (in part), Ingram et al. teach a non-adherent cell support for use as a substrate in fluidic chambers used for cell culturing and assays, wherein the non-adherent cell support allows for the formation of sphere cultures from single cells, which can better mimic primary tumor-like behavior in the study of cancer stem cells (interpreted as a non-adherent monolayer culture, claim 13) (Abstract, lines 1-5), wherein it is known that cancer cell lines cultured in 2D monolayer conditions do not respond to cancer therapeutics/compounds in a similar manner as evidenced by Lovitt et al. (Abstract). Ingram et al. teach that cell heterogeneity is a hallmark of multi-cellular life with heterogeneity being provided by asymmetric and symmetric division, and cancer has been shown to be no different, wherein the presence and behavior of cancer subtypes known as cancer stem cells (CSCs) or tumor initiating cells (TICs) are of great interest when screening cancer targeting therapeutic agents, and these CSCs/TICs are linked to drug resistance in cancer and can be the culprit for reemergence after therapy, such that drugs that target and selectively remove these drug resistance sub-populations have been shown to have great therapeutic potential, wherein the 3D spheroid provides for stronger correlations between drug effects and eventual patient outcomes (paragraphs [0004]; and [0006], lines 8-9). Ingram et al. teach a method of making a microfluidic device having a non-adherent cell support for use in cell assays, comprising the steps of providing a silicon wafer, spin coating and patterning said silicon wafer with photoresist, deep reactive ion etching the coated silicon wafer to produce a patterned mold, pouring an uncured biocompatible material onto the patterned mold resulting in an uncured non-adherent cell support curing the uncured non-adherent cell support, releasing the cured non-adherent cell support from the patterned mold, and joining the non-adherent cell support to one or more microfluidic chambers,  wherein the non-adherent cell support disclosed herein allows for non-adherent cell culturing and assays using a hydrophobic support surface for the cells, such that useful applications include single cell spheroid formation inside a high-throughput microfluidic chip capable of long term chemical free non-adherent mammalian cell culture (interpreted as cultured as a non-adherent cell monolayer, claim 13) (paragraphs [0012]; and [0050], lines 1-6). Ingram et al. teach high-throughput arrays as shown in FIGS. 20 and 21 which can be useful in a variety of cell culture assays including those used for single cell phenotyping, clonal analysis, and spheroid drug assays (paragraph [0065], lines 35-38).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Moreover, “it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of using spheroids as a high throughput method for cancer drug screening as exemplified by Ingram et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of screening agents for biological activity in a plurality of cell samples as disclosed by Clarke et al. to include the three-dimensional non-adherent sphere cultures from single cells as taught by Ingram et al. with a reasonable expectation of success in producing a method for high throughput screening of drug targets and/or drug resistant populations of cells; and/or in detecting, identifying, and/or quantifying differential cell phenotypes including gene expression profiles, pathway functioning, cell type or morphology and/or marker expression useful for the prognosis; diagnosis and/or treatment of diseases such as cancer. 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 1, 5, 6 and 12-15 are rejected.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1675